MEMORANDUM OPINION
                                        No. 04-11-00102-CR

                                    Torrance Jawan JOHNSON,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007CR5641A
                           Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 2, 2011

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Defendant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced.

Counsel concludes that the appeal is without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). Defendant was informed of his right to review the record.

Counsel provided defendant with a copy of the brief and advised him of his right to file a pro se

brief. Defendant has not filed a pro se brief.
                                                                                                       04-11-00102-CR


         After reviewing the record and counsel’s brief, we agree the appeal is frivolous and

without merit. Accordingly, we affirm the trial court’s judgment, and we GRANT appellate

counsel’s motion to withdraw. 1 Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).




                                                                 Sandee Bryan Marion, Justice

Do not publish




1
  No substitute counsel will be appointed. See In re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App. 2008).
Should defendant wish to seek further review of this case by the Texas Court of Criminal Appeals, defendant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with this court, after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary review must comply
with the requirements of Texas Rules of Appellate Procedure 68.4.


                                                          -2-